                                          Case 4:19-cv-03425-JST Document 131 Filed 09/15/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                    UNITED STATES DISTRICT COURT

                                   6                                   NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     NIANTIC, INC.,                                   Case No. 19-cv-03425-JST
                                                          Plaintiff,
                                   9
                                                                                          SCHEDULING ORDER
                                                 v.
                                  10

                                  11     GLOBAL++, et al.,
                                                          Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Pursuant to the parties’ Joint Stipulation to Extend Case Deadlines, ECF No. 130, the

                                  15   Court hereby sets the amended following case deadlines pursuant to Federal Rule of Civil

                                  16   Procedure 16 and Civil Local Rule 16-10:

                                  17
                                                            Event                       Prior Deadline           Revised Deadline
                                  18
                                        Expert disclosure deadline                 September 14, 2020         September 28, 2020
                                  19
                                        Fact discovery cut-off                     September 30, 2020         October 14, 2020
                                  20

                                  21    Expert rebuttal                            October 8, 2020            October 22, 2020

                                  22    Motions to compel fact discovery           October 15, 2020           October 29, 2020

                                  23    Expert discovery cut-off                   November 5, 2020           November 19, 2020
                                  24
                                        Deadline to file dispositive motions       November 18, 2020          December 2, 2020
                                  25
                                        Dispositive motion oppositions due         December 16, 2020          December 30, 2020
                                  26
                                        Dispositive motion replies due             December 30, 2020          January 13, 2021
                                  27
                                        Pretrial conference statement due          February 16, 2021          March 12, 2021
                                  28
                                         Case 4:19-cv-03425-JST Document 131 Filed 09/15/20 Page 2 of 2




                                   1                       Event                          Prior Deadline            Revised Deadline

                                   2    Pretrial conference                          March 12, 2021              March 19, 2021
                                   3    Trial                                        March 29, 2021              April 12, 2021
                                   4
                                                The Court is unlikely to grant further continuances absent truly exigent circumstances.
                                   5
                                                IT IS SO ORDERED.
                                   6
                                       Dated: September 15, 2020
                                   7                                                    ______________________________________
                                                                                                      JON S. TIGAR
                                   8
                                                                                                United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
